          Case 2:14-cr-00085-APG-DJA Document 499 Filed 10/06/20 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 United States of America,                             Case No. 2:14-cr-085-APG-DJA

 4                       Plaintiff,
          v.                                             ORDER
 5 Kenneth Gordon Wescott,
                                                        (ECF Nos. 492, 494)
 6                       Defendant.

 7

 8

 9         Defendant Kenneth Gordon Wescott moves for reconsideration of my order partially

10 granting his prior motion for discovery. ECF No. 492. A motion for reconsideration should

11 rarely be granted, and only if the movant can show clear error, newly discovered evidence, or an

12 intervening change in the governing law. Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d

13 877, 890 (9th Cir. 2000). Mr. Wescott does not present a sufficient basis for me to reconsider or

14 change my prior order.

15         Mr. Wescott also moves for production of various documents filed in this case. In my

16 prior order granting Mr. Wescott limited discovery, I ordered the Government to provide Mr.

17 Wescott with the docket sheet, Faretta colloquies, and its Trial Memorandum. ECF No. 488 at 2.

18 I noted that Mr. Wescott could “then identify what specific, additional documents he needs to

19 prepare his § 2255 motion.” Id. Mr. Wescott now requests additional documents. ECF No. 494.

20 The Government responds that I should deny this motion because I “already held that [Mr.]

21 Wescott is not entitled to discovery since he has no pending § 2255 motion.” ECF No. 495 at 2.

22 The Government ignores my invitation for Mr. Wescott to identify and request specific

23 documents from the docket sheet. ECF No. 488 at 2. That is why I ordered the Government to
          Case 2:14-cr-00085-APG-DJA Document 499 Filed 10/06/20 Page 2 of 2




 1 produce it to him. Although the Government points out that Mr. Wescott is requesting over 100

 2 documents, that does not, in and of itself, justify a blanket rejection of all requested documents.

 3 The Government should review the list of requested documents and identify those it is willing to

 4 produce and those that contain contraband or are otherwise objectionable. The Government shall

 5 produce to Mr. Wescott, on a CD, the documents it does not object to, and it shall file a

 6 supplemental response to the motion identifying the objectionable documents and the reasons for

 7 those objections.

 8         I THEREFORE ORDER that Mr. Wescott’s motion for reconsideration (ECF No. 492) is

 9 denied.

10         I FURTHER ORDER the Government to produce to Mr. Wescott, on a CD, the

11 documents it does not object to, and to file a supplemental response to the motion (ECF No. 494)

12 identifying the objectionable documents and the reasons for those objections. The CD must be

13 sent to Mr. Wescott and the response must be filed by October 30, 2020. I will defer a decision

14 on the motion (ECF No. 494) until the Government responds to this order.

15         Dated: October 6, 2020.
                                                         ________________________________
16                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23



                                                     2
